Opinión disidente emitida por la
Juez Asociada Señora Rodríguez Rodríguez.
El resultado a que llega la mayoría del Tribunal es sim-*948pático y conveniente, pero ajeno al texto legislado. Para llegar a ese resultado, la mayoría ha enmendado, mediante fiat judicial, la Ley de Farmacia de Puerto Rico (Ley de Farmacia), Ley Núm. 247 de 3 de septiembre de 2004 (20 L.P.R.A. sec. 407 et seq.). Más que una interpretación para suplir un alegado “silencio” en el texto legislativo, el resul-tado adoptado en la ponencia desatiende lo expresamente dispuesto en el texto legislativo. Además, al adoptar una nueva forma de despachar medicamentos, el Tribunal tras-toca el cuidadoso esquema establecido por el legislador en la Ley de Farmacia para garantizar la seguridad y la salud pública de los ciudadanos.
Amparándose en el propósito modernizador que motivó la adopción de la Ley de Farmacia, la ponencia avala un mecanismo alterno de entrega de medicamentos clara-mente ajeno al esquema de dispensación que el legislador estableció en esa ley.
Ciertamente, la Ley de Farmacia se adoptó con el pro-pósito de implantar una legislación atemperada a las prác-ticas modernas. No obstante, ello no autoriza a los estable-cimientos farmacéuticos a optar por nuevas prácticas que surjan en la industria o el mercado que sean ajenas al es-quema establecido en el referido estatuto.
A diferencia de lo afirmado en la ponencia, la controver-sia ante nuestra consideración no se limita a resolver si el paciente tiene o no la facultad de renunciar a la entrega personal del medicamento de parte del farmacéutico. La Ley de Farmacia no constituye sólo una carta de derechos del paciente. Constituye un cuerpo estatuario cuyo propó-sito —además de salvaguardar la salud, los derechos y las prerrogativas del paciente— es regular la profesión de far-macia así como la dispensación de medicamentos promo-viendo “la salud, la seguridad y el bienestar público me-diante el control y reglamentación efectivo de la práctica de farmacia” y de los establecimientos que dispensan y expen-den medicamentos. (Enfasis nuestro.) Artículo 1.02 de la Ley de Farmacia, 2004 (Parte 2) Leyes de Puerto Rico 1808-1809. Para ello, el legislador adoptó aquellas “dispo-*949siciones esenciales compatibles con los conceptos y enfo-ques modernos en la regulación de la profesión de farmacia ...”. Íd., pág. 1808. Véase, además, Informe sobre el Pro-yecto de la Cámara 4248 de 11 de noviembre de 2003.
En su interés de controlar y regular el dispendio de me-dicamentos, el legislador estableció detalladamente las funciones del farmacéutico así como el proceso para el des-pacho de medicamentos por parte de éste. El legislador no sólo estableció claramente que al farmacéutico le compete la entrega del medicamento, Artículo 2.02(a)(6) de la Ley de Farmacia, 20 L.P.R.A. sec. 407b(a)(6), sino que dispuso, en el Artículo 5.02(a), 20 L.P.R.A. sec. 410a(a), del citado estatuto, que “[t\odo medicamento de receta será dispensado solamente por un farmacéutico en una farmacia registrada y autorizada por el Secretario para operar como tal ...”. (En-fasis suplido.) Este texto es, a mi juicio, meridianamente claro al establecer cómo el farmacéutico dispensa los medi-camentos y, sobre esto, nada tiene que decir el paciente. Cfr., Piovanetti v. S.L.G. Touma, S.L.G. Tirado, 178 D.P.R. 745 (2010) (“Es principio reiterado que ‘cuando la ley es clara y libre de toda ambigüedad, la letra de ella no debe ser me-nospreciada bajo el pretexto de cumplir su espíritu’. De esta forma, cuando el texto de la ley es claro e inequívoco, esta es la expresión por excelencia de la intención legislativa”).
La conveniencia de prácticas alternas resulta insufi-ciente para alterar el esquema adoptado por el legislador cuando la práctica que se adopta choca con el propósito del legislador de controlar y reglamentar la práctica de farma-cia y el dispendio de medicamentos en protección de la se-guridad y la salud pública. La ponencia no considera ni exa-mina, en detalle, las consecuencias que implica para la seguridad y salud pública avalar una práctica de dispendio de medicamentos que trastoca el sistema específico y deta-llado que adoptó la Asamblea Legislativa en la Ley de Farmacia. Considero que la ponencia no le infunde conte-nido a una disposición general ni suple un vacío estatutario, sino que incorpora en el estatuto una práctica extraña al esquema vigente.
*950Aun cuando considero conveniente el mecanismo para la entrega de medicamentos adoptado por la mayoría, no puedo prestarle mi anuencia. Primero, porque la ley ya dispone cómo ello se hace y no existe laguna que suplir. Por otro lado, aunque considero loable el esfuerzo de la mayo-ría de contemporizar la Ley de Farmacia para hacerla más responsiva a la realidad social actual, el mecanismo que se adopta es extraño al esquema legislativo vigente y su in-corporación por vía judicial coloca en riesgo los principios tutelados por la Ley de Farmacia de seguridad y salud pública.
Por los fundamentos antes expresados, disiento del cri-terio mayoritario.